PER CURIAM.
The decision of the District Court of Appeal, First District, in Estate of W. T. Grant Co. v. Lewis, 358 So.2d 76 (Fla. 1st DCA 1978), affirming the decisions of the state comptroller and the Department of Revenue denying Grant’s request for a sales tax refund and upholding the constitutionality of sections 212.17 and 215.26, Florida Statutes (1975), is before us for review on direct appeal. We agree with the logical and well reasoned opinion of the district court and, accordingly, affirm.
It is so ordered.
ENGLAND, C. J., and BOYD, OYER-TON, SUNDBERG, HATCHETT and ALDERMAN, JJ., concur.
ADKINS, J., dissents.